This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive of any error in the below rejection.
It is noted that in addition to the prior art rejection, there are also other rejections of the claims including 112(b), 112(d) as well as claim objections as outlined below. Regardless of the rejection based on prior art, the claims would have to be amended to overcome these other rejections and objections. 
In response to Applicant’s arguments that Cotran et al. does not have the exclusive use of printed indicia on a mat. The examiner agrees. The Cotran et al. reference is a published application and that application never actually became patented. Therefore Cotran et al. does not have the exclusive use of anything in relation to this particular application. Regardless, the test for patentability is not based on what other patents have the exclusive use of, but rather, what is disclosed by patents or other publications filed before the filing date of the instant application. 
Regarding the list of publications that Applicant alleges were issued specifically for indicia on the mat, it is first noted that Corradini (US 2007/0088232) is also not a patent, but instead, it is a published application. This application never became patented. With respect to the actual patents listed by Applicant, the examiner cannot comment on why those became patents because he did not examine those applications. It is noted that every patent application has a different fact pattern which results in different outcomes. 
The case law regarding printed matter states: 
However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. See MPEP § 2111.05. 

	In this case the printed matter does not appear to have a new and unobvious functional relationship between the printed matter and the substrate (i.e. the mat). 
	As discussed in an interview held with Applicant on 6/6/2022, the subject matter of this application appears to be more appropriate for a design patent application. Below is the definition of a design: 
A design consists of the visual ornamental characteristics embodied in, or applied to, an article of manufacture. Since a design is manifested in appearance, the subject matter of a design patent application may relate to the configuration or shape of an article, to the surface ornamentation applied to an article, or to the combination of configuration and surface ornamentation. A design for surface ornamentation is inseparable from the article to which it is applied and cannot exist alone. It must be a definite pattern of surface ornamentation, applied to an article of manufacture.

[AltContent: textbox (Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. )]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotran et al. (US 2008/0096183).
With respect to claim 1, Cotran et al. disclose a mat capable of being used as a laundry organizing and sorting tool, comprising: 
a mat 200 having a porous or non-porous surface (although Cotran et al. does not specify whether the mat is porous or non-porous, it must inherently be one or the other), 
wherein the mat has placement indicia that extends throughout the width and/or length of the mat in the form of terms, shapes, and illustrations (as shown in Fig. 2 of Cotran et al.) 
While Cotran et al. does not disclose that the placement indicia is used to identify laundry, clothing, or accessory items, printed on its surface to aid in organizing when folding laundry; 
a user indicating placement indicia carried by the mat, wherein the user indicating placement indicia designates placement guides on where to place, sort, fold, and/or organizing laundry, it is noted that this is simply a  statement of intended use. A user could conceivably use the indicia shown in Fig. 2 of Cotran et al. to aid in organizing when folding laundry. 
Additionally, it has also been held that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. See MPEP § 2111.05. 
It is noted that, in this case, the printed subject matter on the mat has no unobvious functional relationship between the printed matter and the substrate (the mat). That is the printed subject matter merely acts as instructions as to where to place laundry. 
With respect to claim 2, as noted above, the exact content of the placement indicia is considered printed matter and therefore not given patentable weight. 
	With respect to claim 3, Cotran et al. disclose that the tool is a mat. 
With respect to claim 5, as noted above, the exact content of the placement indicia is considered printed matter and therefore not given patentable weight. 
With respect to claim 6, Cotran et al. disclose that the placement indicia may be in the form of illustrations (Cotran et al., paragraph [0032]). 
With respect to claim 7, as noted above, the exact content of the placement indicia is considered printed matter and therefore not given patentable weight. 
With respect to claim 8, claim 8 only recites a statement of desired use. The mat disclosed by Cotran et al. could be used by an human or animal, ages 0 and up. 
With respect to claim 9, Cotran et al. disclose that the made is made of foam or plastic (Cotran et al., paragraph [0028]). 
With respect to claim 10, Cotran et al. disclose that the matt has a generally rectangular shape (as shown in Fig. 2 of Cotran et al.).  
With respect to claim 11, the mat disclosed by Cotran et al. is capable of being used as protective barrier by consumer laying mat on a table, sofa, bed mattress, ironing board, desk, countertop, floor, or any planar surface.
With respect to claim 12, as noted above, the exact content of the placement indicia is considered printed matter and therefore not given patentable weight. 
With respect to claim 14, the mat disclosed by Cotran et al. is capable of being used for travel as a protective barrier on general surfaces in hotels, shared accommodations, and public lodging, by consumer laying mat on a table top, dresser drawer, office desk, sink counter, kitchen counter, bedspread, mattress, or any common surface in guest living spaces.
	With respect to claim 16, Cotran et al. disclose a method of forming a tool capable of use for sorting and organizing laundry comprising: 
providing a porous textile layer 101 for a mat (paragraph [0028] of Cotran et al. discloses “moisture absorption” which indicates that the mat must be porous) and 
applying ink or printing through a heat transfer method (paragraph [0029] of Cotran et al. discloses that the mat may be printed using a dye sublimation method which is a form of heat transfer printing). 


Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unisub (youtube.com video).
With respect to claim 1, Unisub discloses a table capable of being used as a laundry organizing and sorting tool, comprising: 
a table (as shown at time 4:04 of the video) having a non-porous surface (as shown by the reflection of the surface at time 1:09 of the video). Unisub further discloses that the table top has indicia including terms and shapes printed on its surface (see time 4:04 of the video). While Unisub does not disclose that the placement indicia is used to identify laundry, clothing, or accessory items, to aid in organizing when folding laundry, it is noted that this is simply a  statement of intended use. A user could conceivably use the printing shown at time 4:04 of the video to aid in organizing when folding laundry. 
Additionally, it has also been held that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. See MPEP § 2111.05. 
It is noted that, in this case, the printed subject matter on the table top has no unobvious functional relationship between the printed matter and the substrate (table top). That is the printed subject matter merely acts as instructions as to where to place laundry. 
	With respect to claim 4, Unisub discloses that the tool is a table. 
With respect to claim 13, as noted above, the exact content of the placement indicia is considered printed matter and therefore not given patentable weight. 
	With respect to claim 16, Unisub discloses a method of forming a tool capable of use for sorting and organizing laundry comprising:
	providing a non-porous layer such as wood, or plastic for a table (as shown by the reflection of the surface at time 1:09 of the video) 
applying ink or printing through a heat transfer method (times  1:20 and 2:14 of the video). 

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cotran et al. (US 2008/0096183), as applied to claim 3 above, and further in view of Thangsriojkul (US 5,480,229). 
With respect to claim 15, Cotran et al. disclose the claimed laundry organizing and sorting tool except for the zipper, snaps, buttons, hook& fastener, or any notion that forms a closure on three sides to create a makeshift bag for laundry transport. However, Thangsriojkul teaches a mat that can be converted into a makeshift bag through use of a slide fastener 5 that forms a closure on three sides 2, 2, and 2’ (as shown in Figs. 1-2 of Thangsriojkul). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Thangsriojkul with the mat disclosed by Cotran et al. for the advantage of the added functionality to the mat as a device for carrying objects.  


[AltContent: textbox (The below sections deal with clarity issues regarding the claims, specification, and/or drawings. )]
	Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 is objected to because it does not end with a period and it has extraneous periods throughout the body of the claim. 
Claim 16 is objected to because it does not end with a period. 
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
	Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because Applicant appears to be claiming both a mat and a table as being the laundry organizing and sorting tool at the same time. It is clear, from Applicant’s specification, that the invention is directed to a mat or a table, but not both at the same time. That is, there is no embodiment that includes both a mat and a table. For purposes of expediting examination, claim 1 will be interpreted as being a mat or a table. This rejection could be overcome by reciting claim 1 as follows: 
--1.	A laundry organizing and sorting tool, comprising: 
a mat having a porous or non-porous surface, wherein the mat has placement indicia that extends throughout the width and/or length of the mat in the form of terms, shapes, and illustrations used to identify laundry, clothing, or accessory items, printed on its surface to aid in organizing when folding laundry; or
a table having a non-porous surface, and a table top has placement indicia that extends throughout the width and/or length of the table top in the form of terms, shapes, and illustrations used to identify laundry, clothing, or accessory items, printed on its surface to aid in organizing when folding laundry, 
wherein the placement indicia of the mat or table designates placement guides on where to place, sort, fold, and/or organizing laundry.--
	Claim 16 has a similar problem. Furthermore, it is not clear what Applicant’s use of parentheses in claim 16 is intended to mean. 
This rejection of claim 16 could be overcome by reciting claim 16 as follows:
--16.	A method of forming a laundry sorting and organization tool, comprising: providing a mat including a porous textile layer, or  
providing a table including a non-porous layer such as wood, or plastic; and
applying ink or printing to the mat or table using a heat transfer method.-- 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is directed to “A laundry organizing tool” which includes a mat or table. However, claims 9-15 are only directed to “the mat” or “the table.” Thus it appears that these claims do not include all the limitations of the laundry organizing tool. This rejection could be overcome by directing claims 9-15 to “The laundry organizing tool.” For example, claim 9 could be being as follows:
--9. 	The laundry organizing tool of claim 3, wherein the mat is made of . . .--
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 4, 2022